Case 2:20-cv-00151-PLM-MV ECF No. 16, PageID.134 Filed 04/07/21 Page 1 of 14




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           NORTHERN DIVISION


KEITH BAGLEY #885214,                               Case No. 2:20-cv-00151

                   Plaintiff,                       Hon. Paul L. Maloney
                                                    U.S. District Judge
      v.

UNKNOWN EUBANKS,

                   Defendant.
                                   /

                     REPORT AND RECOMMENDATION

      I. Introduction

      This is a civil rights action brought by state prisoner Keith Bagley pursuant to

42 U.S.C. § 1983. Bagley alleges that while he was confined at the Alger Correctional

Facility, Corrections Officer (CO) Eubanks forced him to lift heavy garbage bags on

July 6, 2019, despite Bagley informing him about his medical condition. Bagley states

that Eubanks threatened him with segregation if he refused to throw out the trash.

(ECF No. 1, PageID.3.) Bagley complied with the order. As a result, Bagley states

he was injured and was “laid-in” after he submitted a healthcare kite. Bagley states

that he wrote a grievance against Eubanks. He says that, on July 7, 2019, Eubanks

allegedly told him that if he did not want to work, Eubanks would make sure Bagley

never worked again. On July 9, 2019, healthcare placed Bagley on a permanent work

restriction. Bagley blames Eubanks for the medical work restriction.
Case 2:20-cv-00151-PLM-MV ECF No. 16, PageID.135 Filed 04/07/21 Page 2 of 14




      Bagley asserts that Eubanks (1) violated his rights under the Eighth

Amendment by forcing him to perform a duty that he was medically incapable of

performing and (2) violated his rights under the First Amendment by threatening

him in retaliation after Bagley wrote a grievance. (Id.)

      CO Eubanks has filed a motion for summary judgment based on Bagley’s

failure to exhaust his administrative remedies. (ECF No. 11.)      Bagley has filed a

response and Eubanks has replied. (ECF Nos. 12 and 14.) The undersigned has

reviewed the pleadings and associated documents and respectfully recommends that

the Court deny the motion for summary judgment because genuine issues of fact exist

regarding whether Bagley exhausted claims through the MDOC grievance process.

      II. Summary Judgment Standard

      Summary judgment is appropriate when the record reveals that there are no

genuine issues as to any material fact in dispute and the moving party is entitled to

judgment as a matter of law. Fed. R. Civ. P. 56; Kocak v. Comty. Health Partners of

Ohio, Inc., 400 F.3d 466, 468 (6th Cir. 2005). The standard for determining whether

summary judgment is appropriate is “whether the evidence presents a sufficient

disagreement to require submission to a jury 1 or whether it is so one-sided that one

party must prevail as a matter of law.” State Farm Fire & Cas. Co. v. McGowan, 421

F.3d 433, 436 (6th Cir. 2005) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

251-52 (1986)). The court must consider all pleadings, depositions, affidavits, and


1      Disputed issues of fact regarding exhaustion under the PLRA may be decided
in a bench trial and need not be submitted to a jury. Lee v. Willey, 789 F.3d 673, 678
(6th Cir. 2015).

                                          2
Case 2:20-cv-00151-PLM-MV ECF No. 16, PageID.136 Filed 04/07/21 Page 3 of 14




admissions on file, and draw all justifiable inferences in favor of the party opposing

the motion. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587

(1986).

      III. Exhaustion of Administrative Remedies

      A prisoner’s failure to exhaust his administrative remedies is an affirmative

defense, which Defendants have the burden to plead and prove. Jones v. Bock, 549

U.S. 199, 212-16 (2007). “[W]here the moving party has the burden -- the plaintiff on

a claim for relief or the defendant on an affirmative defense -- his showing must be

sufficient for the court to hold that no reasonable trier of fact could find other than

for the moving party.” Calderone v. United States, 799 F.2d 254, 259 (6th Cir. 1986).

The Sixth Circuit has repeatedly emphasized that the party with the burden of proof

“must show the record contains evidence satisfying the burden of persuasion and that

the evidence is so powerful that no reasonable jury would be free to disbelieve it.”

Cockrel v. Shelby Cnty. Sch. Dist., 270 F.3d 1036, 1056 (6th Cir. 2001). Accordingly,

summary judgment in favor of the party with the burden of persuasion “is

inappropriate when the evidence is susceptible of different interpretations or

inferences by the trier of fact.” Hunt v. Cromartie, 526 U.S. 541, 553 (1999).

      Pursuant to the applicable portion of the Prison Litigation Reform Act (PLRA),

42 U.S.C. § 1997e(a), a prisoner bringing an action with respect to prison conditions

under 42 U.S.C. § 1983 must exhaust his available administrative remedies. Porter

v. Nussle, 534 U.S. 516, 532 (2002); Booth v. Churner, 532 U.S. 731, 733 (2001). A

prisoner must first exhaust available administrative remedies, even if the prisoner



                                          3
Case 2:20-cv-00151-PLM-MV ECF No. 16, PageID.137 Filed 04/07/21 Page 4 of 14




may not be able to obtain the specific type of relief he seeks in the state administrative

process. Porter, 534 U.S. at 520; Booth, 532 U.S. at 741; Knuckles El v. Toombs, 215

F.3d 640, 642 (6th Cir. 2000); Freeman v. Francis, 196 F.3d 641, 643 (6th Cir. 1999).

In order to properly exhaust administrative remedies, prisoners must complete the

administrative review process in accordance with the deadlines and other applicable

procedural rules. Jones, 549 U.S. at 218-19; Woodford v. Ngo, 548 U.S. 81, 90-91

(2006).   “Compliance with prison grievance procedures, therefore, is all that is

required by the PLRA to ‘properly exhaust.’” Jones, 549 U.S. at 218-19. In rare

circumstances, the grievance process will be considered unavailable where officers

are unable or consistently unwilling to provide relief, where the exhaustion

procedures may provide relief, but no ordinary prisoner can navigate it, or “where

prison administrators thwart inmates from taking advantage of a grievance process

through machination, misrepresentation, or intimidation.” Ross v. Blake, 578 U.S.

___, 136 S.Ct. 1850, 1859-60 (2016).

      “Beyond doubt, Congress enacted [Section] 1997e(a) to reduce the quantity and

improve the quality of prisoner suits.” Porter, 534 U.S. at 524. In the Court’s view,

this objective was achieved in three ways. First, the exhaustion requirement

“afforded corrections officials time and opportunity to address complaints internally

before allowing the initiation of a federal case.” Id. at 525. Second, “the internal

review might ‘filter out some frivolous claims.’” Id. (quoting Booth, 532 U.S. at

737). And third, “adjudication could be facilitated by an administrative record that

clarifies the contours of the controversy.” Id. When institutions are provided



                                            4
Case 2:20-cv-00151-PLM-MV ECF No. 16, PageID.138 Filed 04/07/21 Page 5 of 14




adequate notice as required under the PLRA, the opportunity to address the claims

internally furthers the additional goals of limiting judicial interference with prison

administration. Baker v. Vanderark, 1:07-cv-004, 2007 WL 3244075, *5 (W.D. Mich.,

Nov. 1, 2007).

      Michigan Dept. of Corrections (MDOC) Policy Directive 03.02.130 (effective on

on March 18, 2019), sets forth the applicable grievance procedures for prisoners in

MDOC custody at the time relevant to this complaint. Inmates must first attempt to

resolve a problem orally within two business days of becoming aware of the grievable

issue, unless prevented by circumstances beyond his or her control. Id. at ¶ Q. If oral

resolution is unsuccessful, the inmate may proceed to Step I of the grievance process

and submit a completed grievance form within five business days of the attempted

oral resolution. Id. at ¶¶ Q, W. The inmate submits the grievance to a designated

grievance coordinator, who assigns it to a respondent. Id. at ¶ Y.         The Policy

Directive also provides the following directions for completing grievance forms: “The

issues should be stated briefly but concisely. Information provided is to be limited to

the facts involving the issue being grieved (i.e., who, what, when, where, why, how).

Dates, times, places and names of all those involved in the issue being grieved are to

be included.” Id. at ¶ S (emphasis in original).

      If the inmate is dissatisfied with the Step I response, or does not receive a

timely response, he may appeal to Step II by obtaining an appeal form within ten

business days of the response, or if no response was received, within ten days after




                                          5
Case 2:20-cv-00151-PLM-MV ECF No. 16, PageID.139 Filed 04/07/21 Page 6 of 14




the response was due. MDOC Policy Directive 03.02.130 at ¶ DD. The respondent at

Step II is designated by the policy. Id. at ¶ FF.

      If the inmate is still dissatisfied with the Step II response, or does not receive

a timely Step II response, he may appeal to Step III using the same appeal form. Id.

at ¶¶ HH. The Step III form shall be sent within ten business days after receiving

the Step II response, or if no Step II response was received, within ten business days

after the date the Step II response was due. Id. The Grievance and Appeals Section

is the respondent for Step III grievances on behalf of the MDOC director. Id. at ¶ II.

      In addition, the grievance policy provides that, where the grievance alleges

conduct that falls under the jurisdiction of the Internal Affairs Division pursuant to

Policy Directive 01.01.140, the prisoner may file his Step I grievance directly with the

inspector of the institution in which the prisoner is housed, instead of with the

grievance coordinator, as set forth in ¶ W of Policy Directive 03.02.130. Id. at ¶ R.

In such instances, the grievance must be filed within the time limits prescribed for

filing grievances at Step I. Id. Regardless of whether the grievance is filed with the

grievance coordinator or the inspector, the grievance will be referred to the Internal

Affairs Division for review and will be investigated in accordance with MDOC Policy

Directive 01.01.140. The prisoner will be promptly notified that an extension of time

is needed to investigate the grievance. Id.

      Where the grievance procedures are not available because the issue presented

is non-grievable, exhaustion of prison grievance procedures is not required. It is well-

established that a prisoner “cannot be required to exhaust administrative remedies



                                           6
Case 2:20-cv-00151-PLM-MV ECF No. 16, PageID.140 Filed 04/07/21 Page 7 of 14




regarding non-grievable issues.” Figel v. Bouchard, 89 F. App’x 970, 971 (6th Cir.

2004); Mays v. Kentucky Dept. of Corrections, 2018 WL 4603153, at *3 (W.D. Ky. Sept.

25, 2018) (“It is beyond debate that an inmate cannot be required to exhaust

administrative remedies regarding non-grievable issues.”); Reeves v. Hobbs, 2013 WL

5462147 (W.D. Ark. Sept. 3, 2013) (“Defendants cannot treat a complaint as non-

grievable, and therefore not subject to the grievance procedure, and then turn around

and maintain the claim fails because [the plaintiff] failed to follow the grievance

procedure. As the well known proverb states, they cannot have their cake and eat it

too.”).

          When prison officials waive enforcement of these procedural rules and instead

consider a non-exhausted claim on its merits, a prisoner’s failure to comply with those

rules will not bar that prisoner’s subsequent federal lawsuit.                Reed-Bey v.

Pramstaller, 603 F.3d 322, 325 (6th Cir. 2010). The Sixth Circuit has explained:

          [A] prisoner ordinarily does not comply with MDOCPD 130—and
          therefore does not exhaust his administrative remedies under the
          PLRA—when he does not specify the names of each person from whom
          he seeks relief. See Reed-Bey v. Pramstaller, 603 F.3d 322, 324-25 (6th
          Cir. 2010) (“Requiring inmates to exhaust prison remedies in the
          manner the State provides—by, say, identifying all relevant
          defendants—not only furthers [the PLRA’s] objectives, but it also
          prevents inmates from undermining these goals by intentionally
          defaulting their claims at each step of the grievance process, prompting
          unnecessary and wasteful federal litigation process.”). An exception to
          this rule is that prison officials waive any procedural irregularities in a
          grievance when they nonetheless address the grievance on the merits.
          See id. at 325. We have also explained that the purpose of the PLRA’s
          exhaustion requirement “is to allow prison officials ‘a fair opportunity’
          to address grievances on the merits to correct prison errors that can and
          should be corrected to create an administrative record for those disputes
          that eventually end up in court.” Id. at 324.



                                              7
Case 2:20-cv-00151-PLM-MV ECF No. 16, PageID.141 Filed 04/07/21 Page 8 of 14




Mattox v. Edelman, 851 F.3d 583, 590-91 (6th Cir. 2017). 2

         IV. Analysis

         The parties agree that Bagley submitted grievance LMF-19-07-0828-28e,

which raises a claim against Defendant Eubanks. Defendant Eubanks argues that

the grievance failed to properly exhaust any claim because it was rejected as untimely

at Step III. Bagley claims that the grievance was improperly rejected as untimely at

Step III.

         The timing of Bagley’s grievance and the MDOC responses are summarized

below:

    •    Bagley’s Step I grievance is dated July 12, 2019 and was received on July 15,

         2019. (ECF No. 12-3, PageID.67-68.)

    •    The Step I response is dated July 24, 2019 and was returned to Bagley on July

         26, 2019. (Id., PageID.67.)

    •    Bagley’s Step II appeal was dated August 8, 2019 and received by the MDOC

         on August 8, 2019. (ECF No. 13-2, PageID.106.)3

    •    The Step II response indicates that it was signed by Warden Bauman on

         August 19, 2019. (Id., PageID.108.)




2      In Mattox, the Sixth Circuit held that a prisoner may only exhaust a claim
“where he notifies the relevant prison . . . staff” regarding the specific factual claim
“giving the prison staff a fair chance to remedy a prisoner’s complaints.” Id. at 596.
For example, grieving a doctor about his failure to give cardiac catheterization failed
to grieve the claim that the doctor erred by not prescribing Ranexa.
3      Bagley provided the Step II grievance, the Step II receipt, and response.
Defendant did not attach a copy of the Step II grievance, receipt, or response to his
motion.
                                           8
Case 2:20-cv-00151-PLM-MV ECF No. 16, PageID.142 Filed 04/07/21 Page 9 of 14




   •   The record does not conclusively establish the date when Bagley sent in his

       Step III appeal. (Id., PageID.106.) Bagley says that he sent the Step III appeal

       on September 10, 2019, after receiving it on August 28, 2019. (Declaration,

       ECF No. 13-4, PageID.112.)

   •   The Step III appeal was rejected. The rejection was mailed to Bagley on

       January 22, 2020. (ECF No. 12-3, PageID.66.)

       Bagley attests that he received his Step II response on August 28, 2019. (ECF

No. 13-4, PageID.112 (Declaration).) He says that he placed his Step I, II, and III

appeals in an envelope, and placed the envelope in the institutional mailbox on

September 10, 2019. (Id.) Bagley says he mailed these documents within 10 business

days of receiving the Step II response, thus making his Step III appeal timely. (Id.)

       As noted above, the Step II response is dated August 19, 2019. (ECF No. 13-2,

PageID.108.) The Step III grievance response was rejected, but the response did not

state the reason for the rejection. The Step III response states:




                                           9
Case 2:20-cv-00151-PLM-MV ECF No. 16, PageID.143 Filed 04/07/21 Page 10 of 14




(ECF No. 12-3, PageID.66; ECF No. 13-3, PageID.110.)

       Defendant also attached the affidavit of Richard Russell, Manager of the

Grievance Section in the Office of Legal Affairs for the MDOC. (ECF No. 12-4,

PageID.75-77.)    Russell explained that Bagley’s Step III grievance was rejected as

untimely because Bagley’s Step I response was returned to him on July 26, 2019. The

affidavit states in part:




                                         10
Case 2:20-cv-00151-PLM-MV ECF No. 16, PageID.144 Filed 04/07/21 Page 11 of 14




(Id., at PageID.76.)

      In the opinion of the undersigned, Bagley’s attestations create a question of

fact as to when he received his Step II response and whether he submitted his Step

III appeal in a timely manner. Bagley attests that he mailed his Step III appeal

documents on September 10, 2019.       (ECF No. 13-4, PageID.112.)     Russell says

Bagley’s Step III appeal documents were due on September 16, 2019, but were not

received until September 26, 2019. (ECF No. 12-4, PageID.76.) The undersigned

cannot rule out the possibility that Bagley mailed his documents in a timely manner.

      The undersigned must also consider which issues Bagley exhausted or

attempted to exhaust through the grievance process. Bagley’s complaint asserts that

Defendant Eubanks forced him to lift heavy trash bags despite his medical condition

in violation of his Eighth Amendment rights.     Bagley also alleges that after he

submitted a grievance later that day, Eubanks retaliated against him by threatening

to prevent him from ever working again. Two days later, healthcare gave Bagley a


                                        11
Case 2:20-cv-00151-PLM-MV ECF No. 16, PageID.145 Filed 04/07/21 Page 12 of 14




permanent work restriction due to his injuries.   A copy of Bagley’s Step I grievance

is attached below:




(ECF No. 12-3, PageID.67.)

      Bagley’s Step I grievance asserted factual claims that could support an Eighth

Amendment claim. Bagley clearly stated that Eubanks’s order to take out the trash


                                         12
Case 2:20-cv-00151-PLM-MV ECF No. 16, PageID.146 Filed 04/07/21 Page 13 of 14




was cruel and unusual punishment due to his medical condition. In the opinion of

the undersigned, Bagley’s Eighth Amendment claim should proceed.

      This grievance does not mention the original alleged retaliatory act: that he

was ordered to take out the trash after he threatened to file a grievance. In addition,

this grievance, which states an incident date of July 6, 2019, assert the second alleged

retaliatory act: that on July 7, 2019, that Eubanks came to Bagley’s unit and stated:

“So you[’re] not going to work huh? Your going to bitch up huh, well if you[’re] not

going to work, then I’ll make sure you’ll never work.” (ECF No. 1, PageID.3-4.)

      Bagley’s statement in the declaration he attached to his complaint (ECF No.

1-1) explains that he spoke to the Grievance Coordinator about the subsequent

alleged retaliatory acts. (Id., PageID.10.) Bagley’s statement is shown below.




      Although Bagley did not include an attachment with his declaration, his

statement is enough to raise a genuine issue of fact as to whether the Grievance

Coordinator gave Bagley incorrect information that prevented Bagley from filing a

second grievance against Eubanks. According to Bagley’s declaration, the threats on

July 7 would have been separate and distinct from alleged threats on July 6. He

could have filed a separate, non-duplicative grievance on these alleged threats. Thus,

a genuine issue of fact remains with respect to the exhaustion of Bagley’s retaliation

claim against Eubanks for threats on July 7, 2019.
                                          13
Case 2:20-cv-00151-PLM-MV ECF No. 16, PageID.147 Filed 04/07/21 Page 14 of 14




      V. Recommendation

      Therefore, the undersigned respectfully recommends that the Court deny

Defendant’s motion for summary judgment.



Dated: April 7, 2021                            /s/ Maarten Vermaat
                                                MAARTEN VERMAAT
                                                U. S. MAGISTRATE JUDGE



                               NOTICE TO PARTIES

Any objections to this Report and Recommendation must be filed and served within
fourteen days of service of this notice on you. 28 U.S.C. § 636(b)(1)(C); FED. R. CIV. P.
72(b). All objections and responses to objections are governed by W.D. Mich. LCivR
72.3(b). Failure to file timely objections may constitute a waiver of any further right
of appeal. United States v. Walters, 638 F.2d 947 (6th Cir. 1981); see Thomas v. Arn,
474 U.S. 140 (1985).




                                           14
